Luke, J.
The amended motion for a new trial in this case is but an amplification of the original motion, which complains that the verdict finding the defendant guilty was not authorized by the evidence. The jury, under proper and appropriate instructions from the court, believed the testimony adduced by the State, and did not believe the evidence offered by the defendant. The verdict has the approval of the trial judge. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.